Exhibit10.1 STOCK PURCHASE AND SALE AGREEMENT THIS STOCK PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as of the 14th day of January, 2009, by and among The Resourcing Solutions Group, Inc. or an affiliate thereof (collectively or individually “Buyer”), and Clarendon National Insurance Company, a New Jersey domiciled insurance company and wholly owned subsidiary of Clarendon Insurance Group, Inc., a Delaware holding company, (collectively or individually “Seller”). WITNESSETH: WHEREAS, Seller is the record and beneficial owner of all of the issued and outstanding shares of capital stock of Clarendon Select Insurance Company, a Florida stock insurance company (the “Company”); and WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to Buyer, all of the issued and outstanding shares of capital stock of the Company, on the terms and subject to the conditions hereinafter set forth. NOW, THEREFORE, in consideration of the premises and the mutual promises herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I SALE AND PURCHASE 1.1Purchase and Sale.At the closing of this transaction (the “Closing”) and subject to and upon the terms and conditions of this Agreement, Seller shall sell, transfer, assign, convey and deliver to Buyer, and Buyer shall purchase, accept and acquire from Seller, one hundred sixty six thousand six hundred sixty seven (166,667) shares of common stock of the Company, $18 par value per share (the “Shares”), which Shares shall constitute all of the issued and outstanding shares of capital stock of the Company.Each certificate representing the Shares shall be duly endorsed in blank or accompanied by a duly executed stock power. 1.2Purchase Price. (a)The total purchase price (the “Purchase Price”) for the Shares shall be (i) $250,000, consisting of a $100,000 escrow deposit (the “Deposit”), which was deposited upon execution and delivery of the Letter of Intent and will be transferred to Seller at Closing and $150,000, which shall be paid to Seller at the Closing, plus (ii) the Capital and Surplus Amount of the Company, as defined below, determined as of the close of business on the second Business Day immediately preceding the Closing Date (the “Valuation Date”).The “Capital and Surplus Amount” shall consist of the fair market value (as determined pursuant to Section 1.2(c) below) of the total assets of the Company. (b)On the day immediately prior to the Closing Date, Seller shall provide Buyer a complete list and specific description of the assets which shall be held by the Company upon Closing, and Seller warrants that such assets shall consist only of U.S.Treasury Bonds, Treasury Bills, Treasury Notes, money market funds and cash.Such description shall include a valuation as of the Valuation Date of the fair market value of the assets so described.Buyer shall have an opportunity at its own expense to verify such valuation and all information related thereto, concerning such assets. (c)The fair market value of Treasury Bonds, Treasury Bills, Treasury Notes, and fixed income assets of the Company shall be determined: (i) by reference to prices reported by a recognized market quotations service commonly used by insurers to establish the fair market value of investment securities, plus (ii) interest accrued as of the Valuation Date attributable to such Treasury Bonds, Treasury Bills, Treasury Notes, and fixed income assets; provided, however, that interests in money market funds shall have a fair market value equal to their face or par value; and provided further that assets which cannot be valued in accordance with the above procedures will be valued at a fair market value as otherwise reasonably determined by Buyer and Seller. (d)On the day immediately prior to the Closing Date, Seller shall present Buyer with a statement of the Purchase Price which (after verification by Buyer of Seller’s determination of the Capital and Surplus Amount such verification to occur by 12:00 noon on the day of Closing) shall be paid by Buyer, subject to a credit for the Deposit paid by Buyer to Seller as provided above, by wire transfer, in immediately available funds, to Seller’s account as specified by Seller. 1.3Closing.The Closing shall take place at 10:00 a.m.within 3 Business Days after receipt by Buyer of all applicable governmental approvals (the “Closing Date”), and any adjournment thereof, at the offices of Buyer in Charlotte, North Carolina, or at such other date, time or place as the parties hereto may mutually agree.The parties will use commercially reasonable efforts to have aClosing Date no later than March 31, 2009.If, however, the Closing has not occurred on or before March 31, 2009, this Agreement shall automatically be extended in accordance with Section 7.1(f). ARTICLE II REPRESENTATIONS AND WARRANTIES OF BUYER Buyer hereby represents and warrants to Seller that: 2.1Organization.Buyer is a company duly organized by legislative charter, validly existing and in good standing under the laws of Nevada, and has all requisite power and authority (corporate and other) to enter into this Agreement, perform its obligations hereunder and consummate the transactions contemplated hereby. 2.2Authorization.All necessary and appropriate corporate action has been taken by Buyer with respect to the execution and delivery of this Agreement and the performance of its obligations hereunder, and this Agreement constitutes a valid and binding obligation of Buyer enforceable against it in accordance with its terms, except that (i) such enforcement may be subject to bankruptcy, insolvency, reorganization, moratorium (whether general or specific) or other similar laws now or hereafter in effect relating to creditors’ rights generally, (ii) the remedy of specific performance and injunctive and other forms of equitable relief may be subject to equitable defenses and to the discretion of the court before which any proceeding thereafter may be brought, (iii) as to matters which may be deemed to be in contravention of public policy. 2.3Consents and Approvals.No notice, consent, approval, order or authorization of, or registration, declaration or filing with, any Authority is required in connection with Buyer’s execution and delivery of this Agreement or its performance of the terms hereof, other than approval of the Office of Insurance Regulation of the State of Florida and as set forth on Schedule 2.3. 2.4.Investment Intent.Buyer is acquiring the Shares solely for its own account for investment, and not with a view to, or for resale in connection with, the distribution thereof within the meaning of the Securities Act of 1933, as amended.Buyer acknowledges that the Shares are not registered under the Securities Act of 1933 and may not be transferred or sold except pursuant to an applicable exemption therefrom. 2.5Litigation.There is no claim, litigation, action, suit, proceeding, investigation or inquiry, administrative or judicial, pending or, to the Knowledge of Buyer, threatened against Buyer, at law or in equity, before any federal, state or local court or regulatory agency, or other Authority, which, individually or in the aggregate, is reasonably likely to have a Material Adverse Effect (as defined in Section 9.13) on Buyer or which seeks to prohibit, enjoin or otherwise challenge the consummation of the transactions contemplated hereby. 2.6No Conflicts.Neither the execution and delivery of this Agreement by Buyer, nor the consummation by Buyer of the transactions contemplated hereby will (i) conflict with or result in a breach of any provision of the charter or bylaws of Buyer, (ii) violate, conflict with or result in a breach of any provision of, or constitute a default (or an event which, with the giving of notice, the passage of time or otherwise, would constitute a default) under, or entitle any party (with the giving of notice, the passage of time or otherwise) to terminate, accelerate or cause a default under, or result in the creation of any lien, security interest, charge or encumbrance upon any of the properties or assets of Buyer under any of the terms, conditions or provisions of any agreement, indenture, instrument, order, judgment or decree binding on Buyer or its properties or assets, except for such violations, conflicts, breaches, defaults, terminations, accelerations, liens, security interests, charges or encumbrances which would not have a Material Adverse Effect on Buyer or the Company, (iii) violate any judgment, order, decree, stipulation, injunction or charge of any court, administrative agency or commission or other Authority or instrumentality by which Buyer is bound, except for such violations which would not have a Material Adverse Effect on Buyer, or (iv) require any consent, approval, declaration, order or authorization of, or registration or filing with, any third party, court or governmental body or other agency, instrumentality or Authority by or with respect to Buyer in connection with the execution and delivery of this Agreement or the consummation of the transactions contemplated hereby, other than approval of the Office of Insurance Regulation of the State of Florida and other applicable Authorities, except where the failure to obtain any such consent, approval, declaration, order or authorization or to make any such registration or filing would not have a Material Adverse Effect on Buyer or the Company. 2.7Transaction Financing.Buyer has on hand or readily available cash and cash equivalents in an amount sufficient to enable it to purchase the Shares as provided in Section 1.2. 2.8Brokers.In connection with the transactions contemplated by this Agreement, Buyer has not employed nor will it employ any broker or finder and has not incurred and will not incur any broker’s, finder’s or similar fees, commissions or expenses. ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER Seller represents and warrants to Buyer that: 3.1Organization.Seller is a stock insurance corporation duly organized, validly existing and in good standing under the laws of the State of New Jersey.The Company is a stock insurance corporation duly organized, validly existing and in good standing under the laws of the State of Florida.Seller and the Company each have all requisite power and authority (corporate and other) and licenses necessary to own, lease and operate their respective properties and conduct their respective businesses as presently conducted.The Company is duly qualified to do business and is in good standing in each jurisdiction listed on Schedule 3.1, is not qualified to do business in any other jurisdiction, and neither the nature of the business conducted by it nor the property it owns, leases or operates requires it to qualify to do business as a foreign corporation in any other jurisdiction except where the failure to be so qualified would not have a Material Adverse Effect on the Company.Seller has previously delivered to Buyer true, correct and complete copies of the charter and bylaws of the Company.The corporate minute books of the Company accurately reflect, in all material respects, all actions taken by the Board of Directors of the Company (and any committees thereof) and its shareholders. 3.2Authorization.All necessary and appropriate corporate action has been taken by Seller with respect to the execution and delivery of this Agreement and the performance of Seller’s obligations hereunder.This Agreement has been duly and validly executed and delivered by Seller and constitutes the legal, valid and binding obligations of Seller, enforceable against Seller in accordance with its terms, except that (i) such enforcement may be subject to bankruptcy, insolvency, reorganization, moratorium (whether general or specific) or other similar laws now or hereafter in effect relating to creditors’ rights generally, (ii) the remedy of specific performance and injunctive and other forms of equitable relief may be subject to equitable defenses and to the discretion of the court before which any proceeding thereafter may be brought, (iii) as to matters which may be deemed to be in contravention of public policy. 3.3Subsidiaries.The Company has no subsidiaries and does not otherwise control, directly or indirectly, any equity interest in any corporation, association or business entity. 3.4Capitalization and Security Holders.The authorized capital stock of the Company consists solely of 166,667 shares of common stock, $18 par value per share, of which all of the shares are issued and outstanding.All of the outstanding shares of common stock of the Company have been validly issued and are fully paid and non-assessable.Except for this Agreement and as otherwise set forth on Schedule 3.4, (i) there are no outstanding subscriptions, options, warrants, puts, calls, agreements, understandings, or other commitments or rights of any type relating to the issuance, sale or transfer by the Company of any securities of the Company, (ii) there are no outstanding securities which are convertible into or exchangeable for any shares of capital stock of the Company; and (iii) the Company has no obligation of any kind to issue any additional securities.None of the shares of Company capital stock outstanding was issued in violation of the preemptive right of any person or any agreement or law by which the Company at the time of issuance was bound. 3.5Share Ownership and Authority.Seller owns beneficially and of record all of the issued and outstanding shares of capital stock of the Company, and Seller has the full and unrestricted power to sell, assign, transfer and deliver the Shares to Buyer in accordance with the terms of this Agreement.At the Closing, Seller will transfer and convey to Buyer, and Buyer will acquire, good, valid and marketable title to the Shares, free and clear of any and all rights, title, interest and claims of others, including without limitation all liens, security interests, encumbrances, pledges, charges, claims, voting trusts and restrictions on transfer of any nature whatsoever, except as set forth on Schedule 3.5 and except for restrictions on transfer imposed by or pursuant to the securities laws of the United States. 3.6Litigation.Except as set forth on Schedule 3.6, there is no claim, litigation, action, suit, proceeding, investigation or inquiry, administrative or judicial, pending or, to the Knowledge of the Company and Seller, threatened against the Company, at law or in equity, before any federal, state or local court or regulatory agency, or other Authority, and such claims, litigation, actions, suits, proceedings, investigations or inquiries will not have, individually or in the aggregate, a Material Adverse Effect on the Company.There is no claim, litigation, action, suit, proceeding, investigation or inquiry pending or, to the Knowledge of the Company and Seller, threatened against Seller or any of Seller’s assets or properties, officers or directors that questions the validity of this Agreement or seeks to prohibit, enjoin or otherwise challenge the consummation of the transactions contemplated hereby. 3.7No Conflicts.Except as set forth on Schedule 3.7 or otherwise in this Agreement, neither the execution and delivery of this Agreement by Seller, nor the consummation by Seller of the transactions contemplated hereby will (i) conflict with or result in a breach of any provision of the charter or bylaws of Seller or the Company, respectively, (ii) violate, conflict with or result in a breach of any provision of, or constitute a default (or an event which, with the giving of notice, the passage of time or otherwise, would constitute a default) under, or entitle any party (with the giving of notice, the passage of time or otherwise) to terminate, accelerate or cause a default under, or result in the creation of any lien, security interest, charge or encumbrance upon any of the properties or assets of the Company under any of the terms, conditions or provisions of any agreement, indenture, instrument, order, judgment or decree binding on the Company or Seller or their respective properties or assets, except for such violations, conflicts, breaches, defaults, terminations, accelerations, liens, security interests, charges or encumbrances which would not have a Material Adverse Effect on the Company, (iii) violate any judgment, order, decree, stipulation, injunction or charge of any court, administrative agency or commission, or other Authority or instrumentality by which Seller, the Company or any of the Company’s assets is bound, except for such violations which would not have a Material Adverse Effect on the Company, or (iv) require any consent, approval, declaration, order or authorization of, or registration or filing with, any third party, court or governmental body or other agency, instrumentality or Authority by or with respect to Seller or the Company in connection with the execution and delivery of this Agreement or the consummation of the transactions contemplated hereby, other than approval of the Office of Insurance Regulation of the State of Florida and other applicable insurance Authorities, except where the failure to obtain any such consent, approval, declaration, order or authorization or to make any such registration or filing would not have a Material Adverse Effect on the Company. 3.8Tax Matters. (a)Except as set forth in Schedule 3.8(a), Seller, the Company and any affiliated, combined or unitary group of which Seller or the Company is or was a member has in all respects (i) correctly prepared and timely filed all returns, declarations, estimates, reports, claims for refund, information returns and statements (“Tax Returns”) required to be filed with respect to all federal, state, local and foreign income (gross or net), gross receipts, sales, use, ad valorem, transfer, franchise, profits, license, withholding, payroll, provincial (with the income taxes), environmental (including taxes under Section 59A of the Code), disability, social security, unemployment compensation, alternative, add-on, minimum, estimated, stamp, excise, severance, occupation, property or other taxes, customs duties, fees, together with any interest, penalties or other additions (each a “Tax” and collectively, “Taxes”), (ii) timely and properly paid all Taxes that are due and payable, (iii) established on its books and records reserves that are adequate for the payment of all Taxes accrued but not yet due and payable, and (iv) complied with all Laws relating to the withholding and payment of all Taxes with respect to employees’ wages.All Tax Returns made were true, accurate and complete in all respects at the time of filing, all Tax positions were adequately disclosed on such Tax Returns, and all Tax assessments on the Tax Returns have been paid in full.The Florida Office of Insurance Regulation is currently engaged in a premium tax audit for the year 2006.The Company has not been subject to any federal, state, local or foreign tax audit. (b)There are no actual or proposed Tax deficiencies, assessments, or adjustments for Taxes with respect to Seller or the Company or any assets, property or operations of Seller or the Company.Except as set forth in Schedule 3.8(b), (i) there are no liens for Taxes upon the assets of Seller or the Company, (ii) neither Seller nor the Company has requested any extension of time within which to file any Tax Return which has not since been filed, (iii) there are no waivers or consents given by Seller or the Company regarding the application of the statute of limitations with respect to any Taxes or Tax Returns, (iv) no federal, state, local or foreign audits or other administrative proceedings or court proceedings are pending or, to the Knowledge of the Company and Seller, threatened against Seller or the Company with regard to any Taxes or Tax Returns, and neither the Company nor Seller has received any notice of such audit or proceeding, actual or threatened and (v) no claim or notice of claim has been made or given at any time by any taxing Authority in any jurisdiction in which the Company (or its Affiliates) does not file Tax Returns indicating that the Company (or its Affiliates) is or may be subject to taxation by such jurisdiction.The Company and its Affiliates do not have any liability for Taxes of any other Person under the provisions of state, local or foreign Law similar to Section 1502 of the Code, as a transferee or successor, by contract, or otherwise. (c)Neither Seller nor the Company has made any election under Section 341(f) of the Code or any corresponding provision of state, local or foreign tax Law.Neither Seller nor the Company is required to include in income any adjustment pursuant to Section 481(a) of the Code by reason of a voluntary change in accounting method nor does Seller or the Company have any knowledge that the Internal Revenue Service has proposed any such adjustment or change in accounting method.Neither Seller nor the Company, as a result of any “closing agreement” as defined in Section 7121 of the Code (or any corresponding provisions of any state, local or foreign tax law), is required to include any item of income in or exclude any item of deduction from taxable income.Neither Seller nor the Company, as a result of any deferred inter-company gain or any excess loss account, described in Section 1.1502 of the Treasury Regulations concerning consolidated returns, is required to include any item of income in taxable income.Except as set forth on Schedule 3.8(c), Seller and the Company have not been at any time during the past ten (10) years a member of an affiliated group, as defined in Section 1504 of the Code, other than one of which Seller was the common parent, or filed or been included in a combined, consolidated or unitary income tax return other than one filed by Seller. (d)Seller and the Company have not made any payments and are not obligated under any contract to make any payments that will be nondeductible, in whole or in part, under Section 280G or 162(m) of the Code. (e)Seller has filed a consolidated federal income tax return with the Company for the taxable year immediately preceding the current taxable year, and Seller is eligible to make an election under Section 338(h)(10) of the Code (and any comparable election under any state, local or foreign tax law) with respect to the Company. (f)Schedule 3.8(f) contains a true, accurate and complete list of all Tax sharing, Tax allocation, Tax indemnification and similar agreements to which Seller or the Company is a party or by which Seller or the Company is bound.Seller further represents and warrants to Buyer that the Tax Allocation Agreement, dated January 1, 2003 (the “Federal Income Tax Allocation and Settlement Policy”), by and among Hannover Finance, Inc.and its subsidiaries (including, at that time, the Company) has been terminated as regards the Company and is of no further force and effect as it pertains to the Company. 3.9Financial Statements.The statutory financial statements (including the notes thereto) of the Company as of and for the years ended 2005, 2006 and 2007 (the “Annual Statements”) when prepared were prepared in conformity with accounting practices prescribed or permitted by the Office of Insurance Regulation of the State of Florida applied on a consistent basis and present fairly, in all material respects, the admitted assets, liabilities and capital and surplus of the Company at the dates stated therein on the basis of such accounting practices and the statutory results of its operations for the periods then ended.The Quarterly Statements have been prepared in conformity with SAP and present fairly, in all material respects, the admitted assets, liabilities and capital and surplus of the Company at the dates stated therein on the basis of such practices and the statutory results of its operations for the periods then ended.The books and records of the Company have been and are being maintained in accordance with SAP. 3.10Reports.Since 2005, the Company has filed all reports, registrations and statements, together with any amendments required to be made with respect thereto, that were required to be filed with (i) the Office of Insurance Regulation of the State of Florida and (ii) any applicable state or foreign insurance or licensing Authorities, except in each case where the failure to so file would not have a Material Adverse Effect on the Company (all such reports and statements are collectively referred to herein as the “Company Reports”).As of their respective dates, to the best knowledge the Company and Seller, the Company Reports complied with the statutes, rules and regulations enforced or promulgated by the Authority with which they were filed except where the failure to comply with such statutes, rules and regulations would not have a Material Adverse Effect on the Company. 3.11Insurance;
